DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Embodiment A (figs. 4-6) in the reply filed on 10 November 2022 is acknowledged.  The traversal is on the ground(s) that the species may be considered obvious variants of each other.  This is found persuasive, and the requirement is hereby WITHDRAWN.

Claim Objections
Claim 10 is objected to because of the following informalities:  the term “inferior” in line 2 should be changed to read -- less than --.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the listing of claim elements in grammatically written incorrectly, and should be rewritten to place the preamble at the beginning of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 9, the term “it” renders the claim limitations indefinite because it is not clear what “it” is referring to.  The claims should be amended to replace “it” with the actual structural limitation. 
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freeman et al. (US 2,385,621).
In Re claim 1, Freeman et al. disclose a brake lever (figs. 1-7) for a drum brake (col 1., line 27) designed to be operated by an actuator (col. 2, lines 4-5) and including a brake shaft (14), wherein the brake lever comprises a first portion (17) with a hole (adjacent 20), and a second portion (18) offset (radially) from a central axis of the hole, and wherein the brake lever further includes a stiffening member (see second 17 and 18 in fig. 2) that includes a orifice (adjacent 20) for fitting the brake shaft (14).
In Re claim 2, see figs. 1 and 2.
In Re claims 3 and 7, see curved portion (adjacent 21) in fig. 2.
In Re claims 4, 6, and 8, see brake lever portions (17, 18).
In Re claim 5, see circular bore (not labeled, top of 18).
In Re claim 9, see slack adjuster structure (figs. 2 and 7).
In Re claim 10, see first and second portions (see right-hand side 17 adjacent 21, and 18) in fig. 2.
In Re claim 11, the orifice and hole (see adjacent 20) have the same diameter so as to fit the same brake shaft (14).
In Re claim 12, the orifice is a through hole (see adjacent 20).
In Re claim 13, see casing (hub extension 20).
In Re claim 14, see cols. 1-2, lines 54 – 6, in which Freeman et al. disclose that the claimed drum brake structure is well known, and are therefore is not illustrated.
In Re claim 15, see col. 1, line 50.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W IRVIN/Primary Examiner, Art Unit 3657